Citation Nr: 0018958	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for a skin rash.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).   

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder other than PTSD.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied the veteran's claims of entitlement 
to service connection for a skin rash and a psychiatric 
disorder to include PTSD, and denied his application to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.  A notice of disagreement was 
received in January 1998.  A statement of the case was issued 
in January 1998.  A substantive appeal was received from the 
veteran in March 1998.   

In a July 1999 decision, the Board reopened the claim of 
entitlement to service connection for hypertension, and 
remanded this claim, along with the additional claims noted 
above, to the RO for further development and re-adjudication.  

The Board notes that the RO has considered the claim for 
service connection for a psychiatric disorder (other than 
PTSD) on the merits although a claim for entitlement to 
service connection for a psychiatric disorder had previously 
been denied in October 1976.  The Board, however, will 
address this claim based on whether new and material evidence 
has been submitted to reopen the claim, and finds, including 
based on the action below, that such consideration does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Barnett v. Brown, 8 Vet. App 1 (1995); (citing 
Bernard).




FINDINGS OF FACT

1.  The record contains no competent medical evidence tending 
to demonstrate that the veteran suffers from a skin rash 
related in any way to service. 

2.  The record contains no competent medical evidence tending 
to demonstrate that the veteran currently suffers from PTSD.  

3.  The weight of the evidence demonstrates that the veteran 
does not currently suffer from hypertension.

4.  The Board, in a decision dated in October 1976, denied 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.  This was a final disallowance of 
this claim.

5.  Evidence received since the October 1976 decision, 
reviewed along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of this claim for service connection for a psychiatric 
disorder other than PTSD.

6.  The veteran has presented competent evidence to support 
his claim for entitlement to service connection for a 
psychiatric disorder other than PTSD.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
skin rash is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim for entitlement to service connection for PTSD 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).




3.  The criteria for service connection for hypertension are 
not met. 38 U.S.C.A. §§ 1110, 5107 (West 1991).  

4.  An October 1976 RO decision which denied service 
connection for a psychiatric disorder is a final decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).

5.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder other than PTSD is new and material, and 
this claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

6.  The claim for service connection for a psychiatric 
disorder other than PTSD is well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection Issues

Introduction

As noted above, the veteran served on active duty from 
December 1970 to December 1973.  He and his representative 
contend that service connection is warranted for a skin rash, 
PTSD, and hypertension.  

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  For certain chronic diseases, such as 
psychoses and hypertension, a presumption of service 
connection arises if manifested to a degree of 10 percent 
within a prescribed period following discharge from service, 
i.e. one year for a psychosis and hypertension.  The 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.307, 3.309 (1999).

In order to establish service connection for PTSD, when the 
veteran filed his claim, the pertinent regulation, 38 C.F.R. 
§ 3.304(f), stated that there must be medical evidence 
establishing a clear diagnosis of the condition (Cohen v. 
Brown, 10 Vet. App. 128 (1997)), credible supporting evidence 
that a claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

During the course of the veteran's appeal, the regulation 
governing service connection for PTSD was amended, 38 C.F.R. 
§ 3.304(f), in accordance with the United States Court of 
Appeals for Veterans Claims' (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") decision in Cohen v. Brown, 10 
Vet. App. 128 (1997).  The effective date of the changes in 
the regulation was March 7, 1997.  The Board notes that the 
Court has held that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  As such, the veteran's 
claim must be considered under the regulation in effect prior 
to March 7, 1997 as well as the regulation in effect as of 
March 7, 1997.  

In adjudicating a claim for PTSD, the applicable VA 
regulation currently states that service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In 
fact, absent the submission and establishment of a well-
grounded claim, VA cannot undertake the duty to assist the 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).

A well-grounded claim has been defined by the U.S. Court of 
Appeals for Veterans Claims (Court) as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a). Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim 
requires competent evidence of the following: i) current 
disability (through medical diagnosis); ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence) and; iii) a nexus between the inservice 
injury or disease and the current disability (through medical 
evidence).  Caluza at 506.  In a PTSD case, an in-service 
stressor is the equivalent of in-service incurrence or 
aggravation of a disease or injury.  Cohen.  Moreover, the 
truthfulness of evidence offered by the veteran and his 
representative is presumed in determining whether or not a 
claim is well- grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).




a. Entitlement to Service Connection for a Skin Rash.

The veteran's service medical records are negative for 
treatment or a diagnosis of a skin rash.  The Board points 
out that on the report of medical history filled out in 
conjunction with the veteran's March 1970 entrance 
examination, there is a notation to the effect that the 
veteran had in the past a rash on his leg but that there were 
no residuals (his skin was found to be normal during the 
examination).  Thus, he did not have a rash disability at 
entrance or thereafter according to the record.  

The Board notes that it is possible, despite several attempts 
by the RO, that not all of the veteran's service medical 
records could be located and associated with the claims 
folder.  Although this is unfortunate (if it is in fact the 
case), the bottom line is that the veteran has provided no 
medical evidence demonstrating that he currently suffers from 
a skin rash.  Since there is no credible medical evidence of 
record demonstrating that the veteran currently suffers from 
a skin rash, the first (a current disability) requirement set 
forth by the Court in Caluza, in order for a claim to be 
well-grounded, is not met, regardless of whether or not all 
of the service medical records are of record.  In the absence 
of proof of a present disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

Thus, in sum, there is no evidence of record suggesting that 
the veteran has a skin rash, nor was there one shown on his 
discharge examination.  As such, his claim for service 
connection for a skin rash is not well-grounded.  

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.  Morton.  







b.  Entitlement to Service Connection for PTSD.

The first requirement under Caluza is not met with respect to 
the claim that the veteran suffers from PTSD.  Specifically, 
the evidence of record is currently negative for a current 
diagnosis of PTSD.  

At the conclusion of the report of a July 1997 VA 
examination, the examiner stated that the veteran gave a 
history consistent with PTSD and alcohol abuse and 
dependence.  The Board notes that this self-given history 
included being in combat, picking up injured soldiers in a 
helicopter, and witnessing wounded and dead soldiers.  The 
veteran also reported symptoms including startle response, 
sleep difficulty, dreams about Vietnam, and a remote history 
of homicidal and suicidal thoughts.  

On mental status examination, the veteran was noted to be 
well nourished, appropriately dressed, adequately groomed, 
with fluent speech without flight of ideas or looseness of 
associations.  Further, the veteran was found to be precisely 
oriented to person, place, situation, and time, and his 
remote and immediate recall was good.  He was found to be of 
average intelligence, his judgment to avoid common danger was 
good, and his abstracting ability was adequate.  His insight 
was fair.  The examiner did not actually diagnose the veteran 
(objectively speaking) with any psychiatric disorder, to 
include PTSD.  

On June 12, 1998, the same examiner examined the veteran, 
noting a similar self-history and related symptoms.  On 
mental status examination, similar findings were also noted, 
in addition to observations that the veteran exhibited no 
evidence of anxiety and that his affect was appropriate.  

In the discussion portion of the examination report, the 
examiner noted that it was difficult to determine whether the 
veteran's history was valid, but that based on the 
information supplied by the veteran, he acknowledged symptoms 
that satisfied the criteria needed for a diagnosis of PTSD.  
The veteran was diagnosed with PTSD and alcohol abuse in 
sustained full remission.  The examiner noted that 
psychological testing was scheduled for June 16, 1998. 

The report of this testing indicates that the veteran 
presented well groomed, was polite and cooperative, and had a 
calm, quiet, and reserved affect.  He displayed no evidence 
of acute agitation, anxiety, or psychosis.  An extensive 
diagnostic interview was conducted the psychiatry staff.  
Tests included the Minnesota Multiphasic Personality 
Inventory - II, the Beck Depression Inventory, and the 
Spielberger State Trait Anxiety Inventory.  Results included 
a suggestion that the veteran intentionally exaggerated his 
symptoms, a severe level of depression, mildly elevated 
levels of acute anxiety, and severely elevated levels of 
chronic anxiety.  

In sum, the examiner noted that while psychometric data 
should not be used for the sole source of information for 
diagnostic purposes, the test results failed to provide 
support for a diagnosis of PTSD.  She noted that the 
veteran's profile on the tests administered suggested 
significant symptoms of depression and anxiety but that there 
was some indication that the veteran made deliberate attempts 
to exaggerate his symptoms.  

According to a July 1998 addendum, upon reviewing this 
report, the examiner who conducted the June 12, 1998 
examination changed his previous diagnosis from PTSD (and 
alcohol abuse in sustained remission) to an anxiety disorder 
not otherwise specified (and alcohol abuse in sustained 
remission).  

As such, the evidence does not support a finding that the 
first element of Caluza is met for PTSD.  The only diagnosis 
was obviously preliminary in nature, pending further testing, 
upon the completion of which, it was revised to reflect that 
the veteran actually has an anxiety disorder.  The Board has 
addressed whether or not service connection for an anxiety 
disorder is warranted later in this decision. 

Without a diagnosis of PTSD, this claim is not well-grounded, 
and there is no need to discuss the veteran's alleged in-
service stressors (which, the Board points out, were somewhat 
non-specific as to dates, names, and the like, and could not 
be verified specifically by Department of the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)).  

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.  Morton.  


c.  Entitlement to Service Connection for Hypertension. 

The Board notes at the outset that the veteran's claim is 
"well grounded," meaning his claim is at least "plausible."  
38 U.S.C.A. § 5107(a) (West 1991).  The Board further notes 
that all evidence that is pertinent to his claim has been 
appropriately developed and VA's "duty to assist" satisfied.  
Murphy, supra. 

The relevant evidence consists of service medical records, VA 
outpatient treatment records and the report of a September 
1999 VA examination.  On the report of medical history filled 
out in conjunction with his March 1970 induction examination, 
the veteran related that he had once had high blood pressure; 
the examination report itself does not indicate that the 
veteran suffered from hypertension at the time, and indicates 
that a blood pressure reading of 130/80 was made at the time.  
As such, the Board will consider the veteran to have been in 
sound condition in this regard when he enrolled for active 
duty.  See 38 U.S.C.A. §§ 1110, 1111 (West 1991).

Service medical records reflect that the veteran was admitted 
to a hospital in September 1971 complaining of a headache and 
occasional dizziness.  A blood pressure reading of 160/90 was 
made at the time.  Ultimately, he was discharged with a 
diagnosis of labile hypertension, probably essential.  The 
report of the veteran's November 1973 separation examination 
is negative for a diagnosis of hypertension, and reflects 
that a blood pressure reading of 120/80 was made at the time.  

VA outpatient treatment records reflect the following blood 
pressure readings: 130/74 in October 1974; 166/104 in March 
1996; 139/96, 140/77, 144/88 in April 1996; 131/77 in July 
1996; 126/70, 119/70, and 120/70 in August 1996; 146/116, 
160/96, and 132/76 in November 1996; 126/73, 122/70, and 
118/73 in December 1996; 122/60 and 126/66 in March 1997; 
123/81, 137/68, 128/74, and 116/72 in April 1997; 110/58 in 
May 1997; 136/72 and 112/78 in June 1997; 135/72 in July 
1997; 132/84 in September 1997; 138/82 in November 1997; 
122/84 in January 1998; 138/88 and 134/80 in February 1998; 
139/90 and 134/86 in March 1998; 126/72 and 129/90 in April 
1998; 117/80 and 128/80 in May 1998; 128/84 in June 1998; 
124/76 and 125/76 in November 1998; 122/78, 130/80, and 
134/88 in December 1998; 138/88 in 1999; 110/76 in February 
1999; and 122/74 in March 1999.  

Outpatient treatment records dated in March, April, and 
November 1996 indicate diagnoses of hypertension, while a 
July 1996 record notes a past history of hypertension.  

A VA cardiovascular examination was accomplished in September 
1999, the report of which indicates that the examiner 
reviewed the veteran's claims folder.  During the 
examination, the veteran gave a history of elevated blood 
pressure beginning when he was stationed in Vietnam, and 
having "some" elevated blood pressure readings "over the 
years."  He noted that he was not currently taking 
medication for hypertension.  He reported no chest pain nor a 
history of myocardial infarction, but did note that he 
occasionally experiences dizziness upon standing.  Blood 
pressure readings taken during the examination were as 
follows: 134/80, 134/78, 120/80, and 124/84.  

Cardiac examination revealed a regular rate without murmurs, 
rubs, or gallops.  Precordium was not hyperactive, there was 
no peripheral edema, and the veteran's lungs were clear to 
auscultation and percussion without rales, rhonchi, or 
wheezes.  Chest X-rays were taken and an electrocardiogram 
(EKG) study done, the findings of which were reviewed by the 
examiner.  The examiner remarked that on review of the 
veteran's medical chart between December 1998 and June 1999, 
he had one borderline blood pressure reading out of seven 
recorded, and from July 1996 to January 1999, two out of ten 
recorded.  As a result of this examination, the veteran was 
diagnosed as normotensive.   

The Board concludes that, following review of the entire 
record, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension.  As noted above, the specialist who examined 
the veteran in September 1999 - and reviewed the entire 
claims folder - diagnosed the veteran as being normotensive.

The Board has assigned greater probative weight to the VA 
specialist's diagnosis as opposed to the diagnoses noted in 
the outpatient treatment records, given that she had the 
entire claims folder to review and conducted a thorough 
evaluation for this disorder.  

The preponderance of the evidence is against the claim that 
the veteran suffers from hypertension, as result of service 
or otherwise.  Further, there is no indication that he the v 
was diagnosed with hypertension to a compensable degree 
within a year of separating from service.   As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection for hypertension must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Whether New and Material Evidence has been Submitted to 
Reopen the Veteran's Claim of Entitlement to Service 
Connection for a Psychiatric Disorder Other Than PTSD. 

In October 1976, the veteran's initial claim for service 
connection for a psychiatric disorder was denied.  As a 
timely appeal of this adverse action was not submitted, the 
Board concludes that it is final based on the evidence then 
of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(c) (1999).  However, the law and regulations provide 
that if new and material evidence has been presented or 
secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

It is pointed out that the United States Court of Appeals for 
Veterans Claims (hereinafter the Court), in Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), held that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), in Hodge v. West, 155 F.3d 1356 (Fed Cir 1998), 
created a three-step process for reopening previously denied 
claims (a two-step process set out in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), had previously been applied): 
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also, Winters 
v. West 12 Vet. App 203 (1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1998); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273.

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis or, in this 
case, since the RO decision dated in August 1996.  Evans.

The evidence associated with the claims folder since the 
October 1976 decision includes VA medical records and service 
personnel records.  Outpatient treatment records dated from 
March 1996 to March 1999 reflect that the veteran has been 
variously diagnosed with dysthymia, anxiety, depression, and 
a history of depression.  As noted above, as the result of 
June 1998 evaluations, the veteran was diagnosed with an 
anxiety disorder not otherwise specified.  Further, records 
reflect that the veteran was hospitalized from late January 
to early February 1997 for alcohol detoxification and was 
diagnosed with alcohol dependence and moderate depression.  

Among the service personnel records associated with the 
record in April 1998 is a June 1973 statement from the 
veteran to the effect that problems he had during service 
(and included in an Enlisted Efficiency Report dated May 1973 
as well as in other such reports) were essentially related to 
mental disability and that he was taking medication for his 
nerves.  

The above discussed evidence, along with evidence of record 
at the time of the October 1976 RO decision, is so 
significant that it must be considered to fairly decide the 
merits of the claim of entitlement to service connection for 
a psychiatric disorder other than PTSD.  The Board notes that 
evidence of record at the time of this prior decision 
included VA outpatient treatment records dated from October 
1974 to April 1976 which contained diagnoses of anxiety and 
complaints of depression; however, at that time, there was no 
indication that the veteran complained of or was treated for 
a psychiatric disorder during service.  See also 38 C.F.R. 
§ 3.156(c) (1999).

The Board concludes that the veteran has met his burden of 
submitting new and material evidence pursuant to 38 C.F.R. 
§ 3.156 (1999), sufficient to reopen his claim of entitlement 
to service connection for a psychiatric disorder other than 
PTSD.

As the claim of entitlement to service connection for a 
psychiatric disorder other than PTSD has been reopened, a 
determination whether the claim as reopened is well-grounded 
must be made, and if so, the merits must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  Elkins, supra.

Generally, as noted above, to establish service connection 
for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Also noted above, a well-grounded claim for entitlement to 
service connection requires competent evidence of the 
following: i) current disability (through medical diagnosis); 
ii) incurrence or aggravation of a disease or injury in 
service (through lay or medical evidence) and; iii) a nexus 
between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza at 506.  

The inservice statement made by the veteran to the effect 
that he was having psychiatric difficulty must be accepted as 
credible for the purpose of determining whether the claim is 
well-grounded.  King, supra.  This statement, along with the 
records of treatment for anxiety dated in 1974 and 1976 and 
recent reports showing a diagnosis of anxiety (to include the 
history given by the veteran), have been reviewed by the 
Board.  In reviewing the totality of the evidence, both old 
and new, the Board concludes that the claim for service 
connection for a psychiatric disorder other than PTSD is 
plausible and, therefore, well-grounded.  The Board must 
conclude, however, that further development of this claim is 
necessary before further adjudication of this matter can be 
undertaken.  Elkins.


ORDER

Entitlement to service connection for a skin rash is denied 
as not well-grounded.

Entitlement to service connection for PTSD is denied as not 
well-grounded.

Entitlement to service connection for hypertension is denied.  

The claim of entitlement to service connection for a 
psychiatric disorder other than PTSD is reopened and the 
claim is found to be well-grounded; to this extent, the 
veteran's appeal is allowed.



REMAND

Prior to proceeding to a merits adjudication of the issue of 
service connection for a psychiatric disorder other than 
PTSD, which mandates that all items of evidence be carefully 
considered and assigned probative weight, the Board is of the 
opinion that another VA psychiatric examination be 
accomplished.  As such, this mater is REMANDED to the RO for 
the following action :


1.  The RO should have the veteran 
scheduled for another VA psychiatric 
examination to determine the current 
nature and extent of any psychiatric 
illness.  The RO should provide the 
examiner with the claims file for review, 
and the examiner should specifically 
state whether he/she had the claims 
folder.  All indicated tests should be 
conducted, including psychological 
testing so that the correct psychiatric 
diagnosis(es) can be ascertained.  If the 
veteran is in fact diagnosed with 
psychiatric illness, it is requested that 
this examiner express an opinion as to 
whether it is as likely as not that such 
illness is related to his service.  The 
examiner should be requested to 
specifically make reference to the 
veteran's service personnel records and 
other relevant medical evidence of record 
(including the outpatient treatment 
records dated from 1974), and provide a 
complete rationale for the findings 
expressed. 

2.  After completion of the foregoing, 
and any other development deemed 
warranted, the RO should adjudicate the 
veteran's claim of entitlement to service 
connection for a psychiatric disorder 
other than PTSD, taking into 
consideration all relevant evidence and 
all pertinent legal authority.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case and be given the appropriate 
time period to respond before this case 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 



